CONCURRING OPINION OF
PERRY, J.
I concur in the conclusion that the decree terminating the guardianship should be reversed, but base such concurrence solely on the ground that the evidence adduced at the trial does not show either that the ward has reformed in respect to her habits as to excessive drinking or that the guardianship is no longer necessary. The trust deed executed almost immediately after the rendition of the decree appealed from, and referred to in the foregoing opinions, if it is evidence proper to¡ be considered or admissible on this appeal, is strong and convincing evidence tending to show that a continuance of- the guardianship is necessary.
On the subject of fees I concur with the Ohief Justice.